UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7602


KELVIN CHRISTIAN,

                Plaintiff - Appellant,

          v.

LUTHER WRIGHT, M.D.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-01163-LO-JFA)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin       Christian     appeals       the    district      court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915A(b)(1) (2006).                                We

have     reviewed      the    record        and    find     no    reversible         error.

Accordingly,         although    we    grant       leave    to      proceed     in    forma

pauperis,       we   affirm     for   the    reasons       stated    by   the    district

court.     Christian v. Wright, No. 1:11-cv-01163-LO-JFA (E.D. Va.

Nov. 9, 2011).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and    argument         would    not   aid   the    decisional

process.

                                                                                 AFFIRMED




                                             2